DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2-16 are pending in the application
Claim 16 is withdrawn from consideration
Claim 2-15 are examined herein upon their merits.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 2-15) in the reply filed on 06/03/2021 is acknowledged.

Response to Arguments
Receipt of Applicant’s Remarks submitted on 03/08/2021 is acknowledged. 

Double Patenting
	The Double patenting rejection is withdrawn. It is noted that the reference application is abandoned.

35 USC 101 rejection
	 The Examiner disagrees that the amended limitation “…wherein the delay is greater than the transmission delay” improves the function of the computer itself or provides an improvement in the technical field.  Market Orders are trades that are popular among individual investors who want to trade stocks without delay. However, it is old and well known that there are a plethora of orders that allow investors to trade securities at a certain price at some time in the future.  For example, notoriously old Limit Orders, are trades that are delayed to be executed at a certain price when the market matches the price on the trade based upon the maximum or minimum price the of the order. It is being submitted that these orders are pending agreements between buyers and sells. Thus the delaying aspect is not an improvement of the computer itself, but an order contingency that sets forth the intention of the buyer or seller in placing an order or matching a particular trade. Thus the 35 U.S.C. 101 rejection is maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention (i.e., claims 2-15) are directed to a judicial exception without significantly
more.
Under Step 1: Claims 2-15 are directed to an apparatus which has parts or combination of
devices. It is thus statutory under step 1. Claim 16 is a method having a processor to carry out a process
of executing a trade which is also statutory.
Under Step 2A, Prong 1, The claim is directed to an abstract idea. Claim 2 recites, 
“receive… data indicative of an order … from a remote source, in which the order defines a side of a trade for a financial instrument; 
determine a number of processor clock cycles to utilize as a delay between receiving the data indicative of the order and 
searching secretly stored orders for a matching order, in which the matching order defines the opposite side of the trade, wherein the delay is greater than a transmission delay; 
delay searching the secretly stored orders for the number of processor clock cycles; 
determine that the number of processor clock cycles has passed from receipt of the order;
 in response to determining that the number of processor clock cycles has passed,
 query…a plurality of order management systems to search the secretly stored orders for the matching order, in which each respective order management system securely stores trading intentions of a respective buy -side participant of the alternative trading system; 
receive… data indicative of the matching order in response to the query; 
and in response to receiving the data indicative of the matching order,
 execute the trade.”

The claim recites “executing...the trade” or performing financial trading. Thus the claim can be
grouped as a method of organizing human activity being a fundamental economic practice having
limitations of “receive...data indicative of an order...”, “searching secretly stored orders of liquidity for a matching order...”, “query.... a plurality of order management systems to search the secretly stored
orders of liquidity for the matching order” being similar to being similar to abstract concepts of data
collection, recognition and storage.
	Under Step 2A, Prong 2, This judicial exception is not integrated into a practical application
because the claim(s) do not include additional elements (i.e., being at least one processor) that are
sufficient to amount to significantly more than the judicial exception because the additional
computer elements, which are recited at a high level of generality, provide conventional computer
functions that do not add meaningful limitations to provide a practical application of the abstract idea,
but merely link the abstract idea to a technological environment. Particularly, claim 16, “receiving...data
indicative of order for an electronic exchange from a remote source, ...determining that the number of
processor clock cycles has passed...” limits the use of the abstract idea to a technological environment,
being similar (again) to abstract concepts related to collecting information, analyzing it and displaying
certain results of the collection and analysis.
Under Step 2B: The claim(s) does/do not include additional elements (i.e., network interface, remote devices, communication network and processor)  that are sufficient to amount to significantly more than the judicial exception because the aforementioned limitations describe ideas which are analogous to the basic concepts data recognition and storage (Content Extraction and Transmission LLC v Wells Fargo Bank) and using categories to organize, store, and transmit information (Electric Power Group LLC) and trading [(Alice Coro. Ptv. Ltd v CLS Bank Inter’| and Bilski v Kappos)].  Again, as maintained from the previous office action, these computer functions the courts have determined are patent ineligible.
In regards to claims 3, limitations relate to transmitting and order query and receiving data. These
steps are mere data collecting and transmitting of data. Gathering and transmitting data is considered an insignificant extra-solution activity where the limitation amounts to necessary data gathering and
outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See
Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115

gathering.
In regards to claim 6, the examiner takes the limitation of “confirm” to be matching or selecting
a particular data source or type of data to be manipulate. Both “confirm...” and “receive... data
indicative of agreement...” limitations, like claim 3, relates to an insignificant extra-solution activity
(data gathering).
  	In regards to claims 7-15, provide meaningless limitations to apply the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL S. FELTEN
Examiner
Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692